DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on June 6, 2022 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Disposition of Claims
Claims 1-21 are pending.
Claims 1-11 are rejected.
Claims 12-21 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed June 10, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Applicant appears to have erroneously listed WO 2018/140683 A1 as “WO 2018/0140683” and subsequently erroneously uploaded a copy of US 2018/0140683 instead of a copy of WO 2018/140683. For the purpose of compact prosecution, Examiner has listed, and therefore considered, WO 2018/140683 on the PTO-892 Notice of References Cited and included a copy of WO 2018/140683 for the record. No further action is required on the part of the applicant.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Specifically, the non-patent literature cited in Para. [0032] of Applicant’s specification has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“imaging element” in Claims 1-5, 7, 9 & 12, as described in Applicant’s specification in Para. [0038].
“marking feature” in Claims 1 & 5, as described in Applicant’s specification in Para. [0048].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, Claim 5 recites the limitation “at least two non-parallel lines forming at least two fiduciary marks for each full rotation of the imaging element [emphasis added]” on Lines 1-3. It is unclear where the at least two fiduciary marks are being formed (e.g., on an image formed with the scattered radiation). For the purpose of examination, “at least two non-parallel lines forming at least two fiduciary marks for each full rotation of the imaging element” is being interpreted as “at least two non-parallel lines configured to form at least two fiduciary marks for each full rotation of the imaging element in the image formed with the scattered radiation”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimkar et al. (hereinafter "Nimkar") (US 2014/0228636).
Regarding Claim 1, Nimkar discloses an imaging apparatus (Fig. 1, an imaging system 10; [0027]), comprising
a capsule (Fig. 1, a balloon 112; [0031]) having a first end (Fig. 1, a proximal end 116; [0031]) and a second end (Fig. 1, a distal end 117; [0031]) opposite to the first end (the proximal end 116 is opposite the distal end 117; [0031]);
a sheath (Fig. 1, an elongate shaft 110; [0030]), mechanically coupled with the first end (Fig. 1, the elongate shaft 110 is fastened to the proximal end 116 of the balloon 112; [0029] – [0031]), and associated with a catheter body (Fig. 1, the elongate shaft 110 is slidingly disposed in an endoscope 20; [0030]);
an imaging element (Fig. 1, an imaging assembly 115; [0039]) positioned between the first end and the second end (the imaging assembly 115 is positioned between the proximal end 116 and the distal end 117; see Fig. 1), the imaging element being configured to provide an imaging radiation to a distal tissue and to collect a scattered radiation from the distal tissue (Fig. 1, the imaging assembly 115 produces a three-dimensional image of a lumen L using OCT; [0040]); and
a marking feature (Fig. 1, a plurality of markers 156 and 157; [0033] & [0035]) disposed on the capsule (Fig. 1, the plurality of markers 156 and 157 are disposed on an outer surface 113 of the balloon 112; [0033]), the marking feature configured to provide at least one fiduciary mark for each full rotation of the imaging element in an image formed with the scattered radiation (Fig. 1, the plurality of markers 156 and 157 form reference points, for each 360° rotation of the balloon 112, in the three dimensional image of the lumen L; [0034]).
Regarding Claim 3, Nimkar discloses the imaging apparatus of Claim 1. Nimkar further discloses wherein the sheath houses a torque coil (Fig. 1, an inner member 111; [0053]) configured to provide a rotating motion to the imaging element (Fig. 1, the inner member 111 rotates the imaging assembly 115; [0053]).
Regarding Claim 4, Nimkar discloses the imaging apparatus of Claim 1. Nimkar further discloses a window (Fig. 1, a wall 107 of the balloon 112; [0033]) to protect the imaging element from the distal tissue (Fig. 1, the wall 107 protects the imaging assembly 115; [0054]), the window being transparent to the imaging radiation and to the scattered radiation (Fig. 1, the wall 107 is transparent; [0034]).
Regarding Claim 5, Nimkar discloses the imaging apparatus of Claim 1. Nimkar further discloses wherein the marking feature comprises at least two non-parallel lines (Fig. 1, a first marker 156 and a second marker 157, wherein the first marker 156 and the second marker 157 are non-parallel lines; [0035] & [0037]) forming at least two fiduciary marks for each full rotation of the imaging element (Fig. 1, the first marker 156 and the second marker 157 each form a longitudinal registration information, for each 360° rotation of the balloon 112, in the three dimensional image of the lumen L; [0040]), the at least two fiduciary marks separated by a distance indicative of a longitudinal position of the imaging element relative to the first end and the second end (Fig. 1, the first marker 156 and the second marker 157 are separated by a distance indicative of a longitudinal position of the imaging assembly 115 relative to the proximal end 116 and the distal end 117; [0040] & [0041]).
Regarding Claim 8, Nimkar discloses the imaging apparatus of Claim 1. Nimkar further discloses an outer sleeve (Fig. 1, a working channel 22 of the endoscope 20; [0030]) that at least partially encloses the sheath (Fig. 1, the elongate shaft 110 is slidingly disposed in the working channel 22 of the endoscope; [0030]).
Claims 1-2, 4, 6-7, 9 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gora et al. (hereinafter "Gora") (US 2013/0310643).
Regarding Claim 1, in the alternative, Gora discloses an imaging apparatus (Fig. 1, an optical imaging capsule apparatus; [0057]), comprising
a capsule (Figs. 1 & 2, a capsule 150 comprising a proximal base 220, a window portion 225, a distal cap 230 and a relief tail 240; [0058], [0060] & [0063]) having a first end (Fig. 2, a proximal end comprising a proximal base 220 and a relief tail 240; [0063]) and a second end (Fig. 2, a distal cap 230; [0060]) opposite to the first end (the proximal end is opposite the distal cap 230; see Fig. 2);
a sheath (Figs. 1 & 2, a tether 145; [0060]), mechanically coupled with the first end (Fig. 2, the tether 145 is epoxied to the proximal end; [0063]), and associated with a catheter body (Fig. 2, the tether 145 is associated with a capsule catheter 140; [0058]);
an imaging element (Figs. 1 & 2, an optical core 190 disposed in a distal tube 215; [0065]) positioned between the first end and the second end (the distal tube 215, and therefore the optical core 190 therein, is positioned between the proximal end and the distal cap 230; see Fig. 2), the imaging element being configured to provide an imaging radiation to a distal tissue (Figs. 1 & 2, the optical core 190 is configured to deliver imaging light 155 to a tissue 180; [0059]), and to collect a scattered radiation from the distal tissue (Figs. 1 & 2, the optical core 190 is configured to collect reflected light 155 from the tissue 180; [0059]); and
a marking feature (Fig. 2, marks; [0062]) disposed on the capsule (Fig. 2, the marks are disposed on a window portion 225 of the capsule 150; [0062]), the marking feature configured to provide at least one fiduciary mark for each full rotation of the imaging element in an image formed with the scattered radiation (Figs. 1 & 2, the marks are configured to create an orientation feature, for each full rotation of the optical core 190, in an image formed from the reflected light 155; [0062]).
Regarding Claim 2, Gora discloses the imaging apparatus of Claim 1. Gora further discloses wherein a terminal portion of the capsule at the first end (Fig. 2, a relief tail 240 of the proximal end; [0063]) has a tapered end that has a section that curves toward a center of the terminal portion (the relief tail 240 tapers towards a center of the relief tail 240; see Fig. 2).
Regarding Claim 4, in the alternative, Gora discloses the imaging apparatus of Claim 1. Gora further discloses a window (Fig. 2, a window portion 225; [0060]) to protect the imaging element from the distal tissue (Fig. 2, the window portion 225 seals the optical core 190 from the tissue 180; [0060]), the window being transparent to the imaging radiation and to the scattered radiation (Fig. 2, the window portion 225 is optically transparent; [0062]).
Regarding Claim 6, Gora discloses the imaging apparatus of Claim 1. Gora further discloses wherein the second end has an enlarged end portion that has a width (a width of the distal cap 230; Fig. 2) that is greater than a width of the first end (a width of the relief tail 240; see Fig. 2) to facilitate a pull of the imaging apparatus through anatomical restrictions in the distal tissue (Fig. 2, the width of the distal cap 230 is greater than the width of the relief tail 240 and is therefore capable of facilitating a pull back of a distal portion of the optical imaging capsule apparatus through an esophagus; [0017]).
Regarding Claim 7, Gora discloses the imaging apparatus of Claim 1. Gora further discloses wherein the sheath encloses an optical drive shaft (Fig. 2, a driveshaft 200; [0065]) optically coupled to the imaging element (Figs. 1 & 2, an optical fiber (not labeled) of the driveshaft 200 is optically coupled to the optical core 190; [0015] & [0065]), the optical drive shaft configured to transmit the imaging radiation from a radiation source to the imaging element (Figs. 1 & 2, the optical fiber (not labeled) of the driveshaft 200 is configured to transmit the imaging light 155 from an imaging system 110 to the optical core 190; [0015] & [0065]) and to transmit the scattered radiation from the imaging element to a detector (Figs. 1 & 2, the optical fiber (not labeled) of the driveshaft 200 is configured to transmit the reflected light 155 from the optical core 190 to a detector of the imaging system 110; [0015] & [0059]).
Regarding Claim 9, Gora discloses the imaging apparatus of Claim 1. Gora further discloses wherein the sheath includes a lubricious material (Fig. 2, the tether 145 has a Teflon coating; [0064]) that facilitates at least one of a rotation or a translation of an optical drive shaft (Fig. 2, the Teflon coating facilitates a rotation of a driveshaft 200 disposed within the tether 145; [0065]) that provides a radiative coupling of the imaging element with a radiation source (Figs. 1 & 2, an optical fiber (not labeled) of the driveshaft 200 is configured to couple and transmit the imaging light 155 from an imaging system 110 to the optical core 190; [0015] & [0065]) and with a detector (Figs. 1 & 2, the optical fiber (not labeled) of the driveshaft 200 is configured to couple and transmit the reflected light 155 from the optical core 190 to a detector of the imaging system 110; [0015] & [0059]).
Regarding Claim 11, Gora discloses the imaging apparatus of Claim 1. Gora further discloses wherein the sheath comprises:
a first portion (Fig. 2, a first portion of the tether 145 which surrounds a proximal protective tube 210; [0065]) which is rigid (Fig. 2, the proximal protective tube 210 is made of metal and therefore would create rigidity; [0065]), and a second portion (Fig. 2, a second portion of the tether 145 which surrounds the driveshaft 200; [0065]) which is flexible (Fig. 2, the tether 145 is made of flexible material; [0058]), wherein the sheath extends along a longitudinal direction (the tether 145 extends longitudinally; see Fig. 2) and at least partially covers an optical drive shaft (Fig. 2, a driveshaft 200 disposed within the tether 145; [0065]) optically coupling the imaging element with an optical source (Figs. 1 & 2, an optical fiber (not labeled) of the driveshaft 200 is configured to couple and transmit the imaging light 155 from an imaging system 110 to the optical core 190; [0015] & [0065]) and a detector (Figs. 1 & 2, the optical fiber (not labeled) of the driveshaft 200 is configured to couple and transmit the reflected light 155 from the optical core 190 to a detector of the imaging system 110; [0015] & [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nimkar et al. (hereinafter "Nimkar") (US 2014/0228636) in view of Bhagavatula et al. (hereinafter "Bhagavatula") (US 2015/0355413).
Regarding Claim 10, Nimkar discloses the imaging apparatus of Claim 1. Nimkar fails to explicitly disclose wherein at least one portion of the sheath has at least one of a ridge or a groove with a helical configuration in a longitudinal direction.
However, Bhagavatula teaches an imaging apparatus (Fig. 3A, an OCT system 100; [0040]), comprising
a capsule (Figs. 3A & 5, an optical probe 20; [0046]) having a first end (Fig. 5, an end portion 22; [0046]);
a sheath (Fig. 3B, an integrated torque jacket 150; [0041]), mechanically coupled with the first end (Fig. 3A, a distal end 118 of the integrated torque jacket 150 is operably connected to the end portion 22 of the optical probe 20; [0046]), and associated with a catheter body (Fig. 3A, the integrated torque jacket 150 is disposed within a guide tube 50; [0047]);
an imaging element (Fig. 5, an optical fiber 112; [0041]) positioned in the capsule (a distal end of the optical fiber 112 is disposed within the optical probe 20; see Fig. 5), the imaging element being configured to provide an imaging radiation (Fig. 5, light 60; [0038]) to a distal tissue (Figs. 1 & 5, the optical fiber 112 provides the light 60 to a tissue 70; [0038]), and to collect a scattered radiation (Fig. 5, scattered light 60S; [0038]) from the distal tissue (Figs. 1 & 5, the optical fiber 112 collects the scattered light 60S from the tissue 70; [0038]); and
wherein at least one portion of the sheath (Fig. 4A, a bearing element 120 of the integrated torque jacket 150; [0043]) has at least one of a ridge or a groove (Fig. 4A, a plurality of grooves 124; [0052]) with a helical configuration in a longitudinal direction (the plurality of grooves 124 are disposed helically in a longitudinal direction; see Fig. 4A).
The advantage of the helically grooved bearings is to reduce friction between an inner surface of the catheter and an outer surface of the sheath.
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the elongate sheath as disclosed by Nimkar, to include the helically grooved bearings taught by Bhagavatula, to reduce friction between an inner surface of the catheter and an outer surface of the sheath.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gora et al. (hereinafter "Gora") (US 2013/0310643) in view of Bhagavatula et al. (hereinafter "Bhagavatula") (US 2015/0355413).
Regarding Claim 10, in the alternative, Gora discloses the imaging apparatus of Claim 1. Gora fails to explicitly disclose wherein at least one portion of the sheath has at least one of a ridge or a groove with a helical configuration in a longitudinal direction.
However, Bhagavatula teaches an imaging apparatus (Fig. 3A, an OCT system 100; [0040]), comprising
a capsule (Figs. 3A & 5, an optical probe 20; [0046]) having a first end (Fig. 5, an end portion 22; [0046]);
a sheath (Fig. 3B, an integrated torque jacket 150; [0041]), mechanically coupled with the first end (Fig. 3A, a distal end 118 of the integrated torque jacket 150 is operably connected to the end portion 22 of the optical probe 20; [0046]), and associated with a catheter body (Fig. 3A, the integrated torque jacket 150 is disposed within a guide tube 50; [0047]);
an imaging element (Fig. 5, an optical fiber 112; [0041]) positioned in the capsule (a distal end of the optical fiber 112 is disposed within the optical probe 20; see Fig. 5), the imaging element being configured to provide an imaging radiation (Fig. 5, light 60; [0038]) to a distal tissue (Figs. 1 & 5, the optical fiber 112 provides the light 60 to a tissue 70; [0038]), and to collect a scattered radiation (Fig. 5, scattered light 60S; [0038]) from the distal tissue (Figs. 1 & 5, the optical fiber 112 collects the scattered light 60S from the tissue 70; [0038]); and
wherein at least one portion of the sheath (Fig. 4A, a bearing element 120 of the integrated torque jacket 150; [0043]) has at least one of a ridge or a groove (Fig. 4A, a plurality of grooves 124; [0052]) with a helical configuration in a longitudinal direction (the plurality of grooves 124 are disposed helically in a longitudinal direction; see Fig. 4A).
The advantage of the helically groove bearings is to reduce friction between an inner surface of the catheter and an outer surface of the sheath.
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tether as disclosed by Gora, to include the helically grooved bearings taught by Bhagavatula, to reduce friction between an inner surface of the catheter and an outer surface of the sheath.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petroff et al. (US 2022/0218206) teaches a micro-optic probe for neurology.
Douk et al. (US 2022/0142462) teaches an imaging probe with fluid pressurization element.
Hamm et al. (US 2020/0297970) teaches an imaging catheter with radiopaque markers.
Ikuta (US 2020/0154985) teaches an endoscopic probe having a rotating core.
Vertikov (US 2019/0142528) teaches a system for image-guided procedures.
Booker et al. (US 2019/0099237) teaches an intravascular probe.
Yoshino (US 2018/0192863) teaches an endoscope for observing the paranasal sinus.
Korogi (US 2009/0209824) teaches an OCT optical probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795      

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795